Citation Nr: 1546840	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  11-27 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety, and posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION


The Veteran served on active service from June 1980 to January 1981 and from April 1981 to September 2000.

This matter comes before the Board of Veteran's Appeals (BVA or Board) from May 2009 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran submitted a notice of disagreement (NOD) in February 2010; a statement of the case (SOC) was issued in August 2011; and a VA Form 9 (substantive appeal) was received in September 2011. 

In July 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of this hearing has been prepared and associated with the Veteran's electronic record (Veterans Benefits Management System (VBMS)).

This appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder and depression.  The Veteran's asserted stressor is tsunami-related stemming from his active duty service in the South Pacific. 

 Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

Service treatment records reflect that the Veteran was diagnosed with anxiety on two separate occasions during his second period of active duty.  Specifically, the Veteran was treated for breathing difficulty in January 1986, and after an examination was diagnosed with "prob. Mild anxiety."  See January 1986 Chronological Record of Medical Care.  Thereafter, in October 1989, while on Marcus Island in the South Pacific, the Veteran sought treatment for his "extremely hard time dealing with new job, isolation, and separation from family."  See October 1989 Chronological Record of Medical Care.  The Veteran reported that he was "very distressed and unable to cope with situation," but was counseled, re-assured, and prescribed bed-rest.  Id.  The Veteran provided contemporaneous correspondence to his family reflecting these sentiments.  See e.g. July 1990 Correspondence ("had the biggest scare since I've been here, a tsunami warning...given a three hours notice that the island was going to be wiped out by a giant wave...luckily we're still here...everyone did their laundry this morning.")  

Following service, the Veteran began seeking mental health treatment in 2007.  See May 2007 VAMC Psychiatry Consult ("Axis I: Anxiety disorder, NOS...R/O mood disorder.")  The Veteran has continued to seek mental health treatment since 2007, being diagnosed with various psychiatric disorders over the years.  See November 2008 VAMC Discharge Summary ("I: Anxiety Disorder NOS...r/o PTSD...it is very unclear at this point what the underlying mental condition is...Anxiety, PTSD, Depression, Personality Disorder"); see also February 2015 VAMC Discharge Summary ("Mood disorder, not otherwise specified (NOS), likely major depressive disorder (MDD)").  

Most recently, the Board notes that the Veteran has provided a medical opinion from his VAMC treating psychologist.  See July 2015 JB correspondence.  The Veteran's psychologist identified his current diagnoses of "Unspecified Anxiety Disorder (with subthreshold PTSD symptoms" and "Major Depressive Disorder, and noted that he has "never made or found a diagnosis for Bipolar Disorder."  Id.  The examiner further explained that the Veteran has past diagnoses of PTSD which are "understandable," but that it is his opinion that the Veteran's "anxiety symptoms are subthreshold PTSD in nature and best described as Unspecified Anxiety Disorder."  Id. The examiner stated that after a review of the Veteran's "records, discussing his history, and being aware of his symptoms," it is his opinion that 'the current mental health symptoms are as likely as not related to his experiences while in the military."  Id.  

VA conducted a psychiatric examination of the Veteran in April 2009.  See April 2009 VA examination.  While the examiner observed that the Veteran had symptoms "consistent with mild PTSD", the examiner found that the Veteran's symptoms were insufficient for a diagnosis of PTSD in accordance with the Diagnostic and Statistical Manual (Fourth Edition) (DSM-IV).  Id.  Specifically, the examiner performed a symptom validity test, with results so high that they were indicative of "identification of suspected symptom feigning."  Id.  Due to this testing, the examiner concluded that objective testing did not meet DSM-IV guidelines and thus a diagnosis of PTSD could not be provided.  Id.  Instead, the examiner found that the Veteran met the Axis I diagnostic criteria for "Bipolar I disorder, most recent episode depressed, moderate with atypical features, anxiety disorder NOS, personality disorder NOS."  Id.  The VA examiner stated that the Veteran's "ill-service illness appears to have been an adjustment disorder,"  which are "understood to be a transient response to situational stress."  Thus, he found that no nexus or connection with military service is implied.  

 Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (DSM-5).  See 79 Fed. Reg. 149, 45094  (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308  (March 19, 2015).  The RO certified the Veteran's appeal to the Board in March 2015, and this claim is governed by DSM-5.  Therefore, the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, and that due process requires that the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression, must also be considered using the DSM-5 criteria.  

In view the foregoing, especially in light of the Veteran's multiple in-service diagnoses of anxiety and the positive medical opinion provided by his treating physician, the Board is of the opinion that a new psychiatric examination is necessary.  Specifically, the Board notes that while the July 2015 opinion is persuasive, it is not determinative as the examiner did not provide any detailed rationale that links the Veteran's active duty experiences to his current psychiatric disorders.  Therefore, the Board finds that the Veteran must be afforded a new VA examination which considers the DSM-5 criteria, in order to determine the existence of any current psychiatric disorder, and whether such disorder is causally linked to, or can be associated with, the Veteran's active military service.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for a psychiatric condition.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Schedule the Veteran for a psychiatric examination with an appropriate expert.  The examiner should thoroughly review the Veteran's claims file, as well as a complete copy of this Remand in conjunction with the examination.  The examiner should note that this action has been accomplished in the examination report.

 The examiner is to furnish an opinion with respect to the following questions:

 Using the DSM-5 criteria, can it be determined with a reasonable degree of medical certainty that the Veteran has developed an acquired psychiatric disorder?  If so, please state the diagnosis.



For each psychiatric disorder, is it at least as likely as not (50 percent or greater probability) that such disorder (1) had its onset during the Veteran's periods of service; or, (2) results from or was caused by any incident or event that occurred in service?  The examiner must provide comment regarding the Veteran's current psychiatric diagnoses and their relationship to the Veteran's 1986 and 1989 in-service mental health treatments.

 If the examiner determines that the Veteran meets the DSM-5 criteria for a PTSD diagnosis, is it at least as likely as not (50 percent or greater probability) that the disorder is causally linked to an alleged in-service stressful event; and, if so, is it at least as likely as not (50 percent or greater probability) that the Veteran's response to an alleged in-service stressful event involved a state of fear, helplessness or horror?

 A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science, which may reasonable explain the medical guidance in the study of this case.  
 
3. Thereafter, re-adjudicate the claims de novo. If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits ofour appeal.  38 C.F.R. § 20.1100(b) (2014).

